NewmaN, J.
No reason is perceived why this appeal is not governed by the established rule that the findings of the trial court are not to be disturbed unless they are clearly against the preponderance of the testimony. The trial judge has many incidental aids to the understanding and appreciation of the testimony, which this court lacks. He sees the witnesses, observes their manner in giving their testimony, can judge of their intelligence, and receives some reliable impressions from their appearance and conduct of their singleness and veracity, or want of it, which assists him in his judgment of the credit due to their statements. This court receives no such aid in its study of the testimony from the printed page. So, great reliance is, of necóssity, placed upon the judgment of the trial court on contested questions of fact. There is abundant testimony, if believed, to support the findings of the trial court. No reason is apparent to this court why the trial court might not, without violation of any legal principle, believe the testimony which supports the findings.
By the Court.— The judgment of the circuit court is affirmed.